DETAILED ACTION
This Final Office action is in response to Applicant’s Amendment filed on 11/02/2021.  Claims 1-20 are pending.  The earliest effective filing date of the present application is 09/02/2015.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. Pub. No. 2013/0297324 to Phillips et al. (“Phillips”) in view of U.S. Pat. Pub. No. 2016/0343351 to Chen et al. (“Chen”).
With regard to claims 1, 10, and 17, Phillips discloses the claimed method comprising: 

 	initiating a virtual consultation with a remote service representative user by generating a graphical user interface (GUI) for display on an electronic device, wherein the GUI comprises a window displaying the remote service representative user, and the GUI is indicative of an amount of time remaining before the virtual consultation concludes (see Fig. 18, where there is a GUI display showing both parties to the conference, and see “1870 Time Remaining: 00:18:41” with countdown of the amount of time remaining before the conclut concludes);
	making changes to the screen in response to an adjustment in the amount of time remaining (see e.g. Fig. 18, where the Time Remaining counter is continually run and thereby changing the gui for display based on time remaining)
	Phillips does not disclose  
 	automatically resizing the window displaying the remote service representative user.  
 	However, Chen teaches that it would have been obvious to one of ordinary skill in the GUI art at the time of filing to include the ability to automatically resize a window displaying the remote service representative (see [0003], [0004], [0018], [0034]), where this would be performed in order to decrease or increase the visibility of any given content during the computer presentation, as found in e.g. [0006] of Chen.  The examiner notes that the resizing in Chen is based at least in part on the passing of time, as stated in e.g. [0006] “threshold period of time”.  The examiner notes that when combined, it would have been obvious to one of ordinary skill in the art to resize (increase or decrease) the size, as shown in Chen, based on the passing of timer 
	Therefore, it would have been obvious to one of ordinary skill in the GUI art at the time of filing to modify Phillips to include the ability to automatically resize a window displaying the remote service representative (see [0003], [0004], [0018], [0034]), where this would be performed in order to decrease or increase the visibility of any given content during the computer presentation, as found in e.g. [0006] of Chen. The examiner notes that the resizing in Chen is based at least in part on the passing of time, as stated in e.g. [0006] “threshold period of time”.  The examiner notes that when combined, it would have been obvious to one of ordinary skill in the art to resize (increase or decrease) the size, as shown in Chen, based on the passing of timer as shown in Phillips, as the ability to resize the window is taught by Chen and this can be performed at any given time in light of obvious engineering design choice.   

With regard to claims 2, 11, and 18, Phillips is silent regarding automatically decreasing a size of the window displaying the remote service representative user in response to the amount of time remaining for the virtual consultation decreasing.  As previously found by the examiner, Phillips does disclose making changes to the screen in response to an adjustment in the amount of time remaining (see e.g. Fig. 18, where the Time Remaining counter is continually run and thereby changing the gui for display based on time remaining).  As found above, the examiner finds that increasing or decreasing the size of the window, in light of the found teachings of Chen, can be performed at any given time period.  See above in regards to claim 1 for full motivation.  


With regard to claims 3, 12, and 19, Phillips further discloses where an extension of time during the conference can be received and granted, as shown in [0067].  However, Phillips is silent regarding automatically decreasing/increasing a size of the window displaying the remote service representative user.  As previously found by the examiner, Phillips does disclose making changes to the screen in response to an adjustment in the amount of time remaining (see e.g. Fig. 18, where the Time Remaining counter is continually run and thereby changing the gui for display based on time remaining).  As 

With regard to claims 4, 13, and 20, Phillips further discloses automatically closing the window displaying the remote service representative user in response to the amount of time remaining for the virtual consultation running out (see e.g. Fig. 3, 360[Wingdings font/0xE0]355).  

With regard to claims 5 and 14, Phillips further discloses terminating the virtual consultation in response to the amount of time remaining for the virtual consultation running out (see e.g. Fig. 3, 360[Wingdings font/0xE0]355).  

With regard to claims 6 and 15, Phillips further discloses where the GUI further comprises: one or more selectable GUI components indicative of one or more pre-determined rates corresponding to one or more time increments available for purchase to extend the amount of time remaining for the virtual consultation (see [0067]) where the virtual consultation concludes at the end of a pre-determined amount of time pre-paid for the virtual consultation (see Fig. 18, 1870, starting with a predetermined amount of time and ending when the time remaining is empty).  

With regard to claims 7 and 16, Phillips further discloses receiving, from the electronic device, a selection of a time increment from the one or more time increments available; receiving confirmation of a pre-payment of fees for the time increment selected; and extending the amount of time remaining for the virtual consultation based on the time increment selected (see [0067] and further at [0074] where the doctor bills at a rate that is selected and known to both parties).  

With regard to claim 8, Phillips further discloses: 
 	generating a background indicator for creating an emotional sense in a user that the amount of time remaining for the virtual consultation is running out, wherein the background indicator further comprises the window displaying the remote service representative user (see 
	Therefore, it would have been obvious to one of ordinary skill in the GUI art at the time of filing to modify Phillips to include the ability to automatically resize a window displaying the remote service representative (see [0003], [0004], [0018], [0034]), where this would be performed in order to decrease or increase the visibility of any given content during the computer presentation, as found in e.g. [0006] of Chen. The examiner notes that the resizing in Chen is based at least in part on the passing of time, as stated in e.g. [0006] “threshold period of time”.  The examiner notes that when combined, it would have been obvious to one of ordinary skill in the art to resize (increase or decrease) the size, as shown in Chen, based on the passing of timer as shown in Phillips, as the ability to resize the window is taught by Chen and this can be performed at any given time in light of obvious engineering design choice.   

With regard to claim 9, Phillips further discloses where the background indicator further comprises a light indicator configured to flash different colors in response to the amount of time remaining for the virtual consultation satisfying different predetermined thresholds (see Fig. 21, where the Time Remaining counter flashes different colors, such as black and white pixels, for each second and changes according to the time).

Response to Arguments
Applicant's arguments filed 11/2/2021 have been fully considered but they are not persuasive.
There are no 101 rejections to address. 
The examiner has fully addressed the arguments and amendments in the rejection above.  The examiner has clearly shown in the prior art where there is an amount of time remaining before the virtual consultation concludes, as referred to in Phillips.  Further, the examiner has fully explained the combination of Phillips and Chen for the limitations relating to, automatically resizing of the window.  
“Phillips does not disclose  
 	automatically resizing the window displaying the remote service representative user.  
 	However, Chen teaches that it would have been obvious to one of ordinary skill in the GUI art at the time of filing to include the ability to automatically resize a window displaying the remote service representative (see [0003], [0004], [0018], [0034]), where this would be performed in order to decrease or increase the visibility of any given content during the computer presentation, as found in e.g. [0006] of Chen.  The examiner notes that the resizing in Chen is based at least in part on the passing of time, as stated in e.g. [0006] “threshold period of time”.  The examiner notes that when combined, it would have been obvious to one of ordinary skill in the art to resize (increase or decrease) the size, as shown in Chen, based on the passing of timer as shown in Phillips, as the ability to resize the window is taught by Chen and this can be performed at any given time in light of obvious engineering design choice.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Ludwig whose telephone number is (571)270-5599.  The examiner can normally be reached on Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER LUDWIG/Primary Examiner, Art Unit 3687